Citation Nr: 0117334	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).

2.  Entitlement to service connection for generalized anxiety 
disorder, claimed as mental and nervous condition.


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1967.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The matter comes before the Board on appeal from a June 2000 
rating decision of the RO in Montgomery, Alabama.  This 
rating decision denied entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes, 
to include extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(2), and denied the veteran's claim 
for entitlement to service connection for generalized anxiety 
disorder.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's generalized anxiety disorder is properly 
rated as 30 percent disabling.

3.  The veteran's labile hypertension with coronary artery 
disease is properly rated as 10 percent disabling.

4.  The veteran's left foot disability is appropriately rated 
as 10 percent disabling.

5.  The veteran's hiatal hernia is appropriately rated as 10 
percent disabling.

6.  The veteran's tremor disability is shown to be properly 
rated as noncompensable (0 percent disabling).

7.  The veteran is 55 years old, has completed one year of 
college, and has experience driving a truck and as a laborer.

8.  The veteran's disabilities do not prevent him from 
securing or maintaining substantially gainful employment 
consistent with this education and work experience.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes within the meaning of governing 
law and regulations.  38 U.S.C.A. § 1155, 1502, 1521 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.323(b)(1), 
3.340(b), 3.342, 4.7, 4.15, 4.16(a), 4.17, 4.18, 4.19, 4.20, 
4.25, 4.27 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the record reflects 
that with respect to the veteran's claim for entitlement to a 
nonservice connected pension, the requirements of this new 
law have been satisfied and a decision may be entered with 
respect to that issue without referring the case to the RO 
for its consideration of the implication of the new law.  In 
this regard, the Board observes the veteran has been informed 
in the SOC and the supplemental SOC of that evidence which 
would be necessary to substantiate his claim, and the record 
includes the reports of examination conducted for VA purposes 
in connection with them.  It also contains the veteran's 
relevant treatment records, and there have been no assertions 
by the veteran that additional relevant records are 
available.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
that no further development in this regard is required.

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. § 101(11), (29); 
1521(a), (j)(1) (West 1991).  Second, based on information 
provided by the veteran regarding his income and assets, he 
appears to be eligible for pension under the statutory income 
and net worth criteria applied to VA pension benefits.  
38 U.S.C.A. § 1521, 1522 (West 1991).  Thus, the issue is 
whether the veteran is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 3.323(b)(1), 3.340(b), 
3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19, 4.20, 4.25, 4.27 
(2000).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Veterans Appeals (Court) held that permanent 
and total disability for pension purposes may be shown in one 
of two ways in accordance with VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, at 446; citing Talley v. Derwinski, 2 Vet. App. 282 
(1992); 38 U.S.C.A. §§ 1502(a)(1), (2), 1521(a) (West 1991); 
38 C.F.R. § 4.17 (2000).

The law provides that permanent and total disability may be 
shown in one of two ways: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard based on the disabilities, age, 
occupational background and other related factors of the 
individual veteran whose claim is being adjudicated); or, 
even if the veteran is employable, (2) the veteran suffers 
from a lifetime disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (the "objective" standard, based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (2000); Brown at 446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2),  
4.17(b) (the subjective standard).  See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) (whether a permanent and total 
disability could have been assigned on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) should have been 
considered).

It is important to note that in applying the objective 
standard, the reductions in the minimum percentage 
requirements of 4.16(a) based on age were rescinded in an 
amendment to 38 C.F.R. § 4.17. 56 Fed. Reg. 57,985 (1991).  
In addition, the Board notes that in the course of 
adjudicating a claim for pension, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.17a (2000).  Finally, the Board observes that evaluations 
for service-connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(2000).

In this case, the RO properly evaluated the veteran according 
to the "objective" or average person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17 (2000).  
The RO assigned a rating for each disability in accordance 
with the Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2000); Roberts, 2 Vet. App. at 390, citing 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1991) (before a determination can be 
made as to whether a total and permanent disability rating 
for pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").

In February 2000, the RO received the veteran's claim for 
entitlement to service connection for the following 
disabilities: mental and nervous condition, high blood 
pressure, tremors, heart condition (blood clot), residuals of 
a broken left foot and a hiatal hernia.  The veteran has 
alleged, through his own statements, that he is unemployable 
due to these nonservice-connected disabilities.

The veteran was examined, for VA purposes in connection with 
this claim, in March 2000.  The veteran's medical records 
from a private mental health facility were obtained and 
associated with the claims file in April 2000.

The veteran's claimed mental and nervous condition was 
diagnosed as general anxiety disorder by his private 
physician.  Pursuant to the Schedule for Rating Disabilities, 
this disorder is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9400, Generalized Anxiety Disorder (2000).  A 
10 percent disability rating is assigned for this condition 
where occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during a period of 
significant stress is exhibited; or symptoms which are 
controlled by continuous medication are present.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating for generalized anxiety disorder is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The veteran's private physician diagnosed him as suffering 
from general anxiety disorder.  The VA examiner concurs with 
this diagnosis.  At the March 2000 mental status examination, 
the veteran stated that he had been a social drinker in the 
past and smoked one pack of cigarettes per day for the past 
35 years.  He reported feelings of anxiety manifested by 
chronic restlessness, hasty fatigue, distractibility, 
irritability, and muscle tension including headaches.  He 
stated that he experienced difficulty in sleeping, secondary 
to worrying about things.  He reported that he has friends 
and is quite social.  The veteran stated that he experienced 
panic attacks once or twice a month, where he "gets real 
nervous and feels weak".  The attacks are treated with 
Valium.  He denied psychotic symptoms.  The examiner noted 
that the veteran was casually dressed, cooperative, very 
friendly, alert and oriented in all spheres.  The veteran 
exhibited good eye contact and normal speech.  His affect was 
mildly anxious.  His thought process was negative for 
loosening of associations and flighty ideals.  He was able to 
focus, shift and sustain attention.  The veteran's thought 
content was negative for suicidal and homicidal ideations and 
there were no auditory or visual hallucinations.  Insight and 
judgment were adequate.  The veteran's higher cognitive 
functions were intact.  The examining psychiatrist stated 
that the veteran had a Global Assessment Functioning (GAF) 
scale score of 55 and noted that the veteran was able to 
manage his financial affairs.

The evidence does not show that the veteran displays 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence does show that the veteran experiences symptoms 
such as moodiness, anxiety, panic attacks once or twice per 
month, and difficulty sleeping.  He has been diagnosed as 
suffering from generalized anxiety disorder and his GAF score 
was reported at 55.

After careful review, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows a disability that more nearly 
approximates that which warrants the assignment of the 30 
percent disability rating.  See 38 C.F.R. § 4.7 (2000).  
Therefore, the Board finds that the RO's evaluation of this 
disability was proper.

The RO assigned a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000), for the veteran's nonservice 
connected hypertension with coronary artery disease.  A 10 
percent rating is warranted for hypertensive vascular disease 
where diastolic pressure is predominantly 100 or more, or: 
systolic predominantly 160 or more; or, minimum evaluation 
for 160 or more, or; minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication.  A 20 percent rating 
is warranted for diastolic pressure that is predominantly 110 
or more, or; systolic pressure predominantly 200 or higher.

At the time of the VA examination, the veteran's blood 
pressure was recorded as 145/88 and 145/82.  He reported 
taking one-half of a 5 mg Norvasc tablet daily for the 
previous year.  Chest x-rays revealed a normal 
cardiomediastinal silhoutte, normal lungs and no acute chest 
disease.  No heart murmurs or other abnormalities were noted.

The Board finds that no more than a 10 percent evaluation is 
reflected in the objective manifestations of the veteran's 
hypertension and coronary artery disease.  In order to 
satisfy the criteria for a 20 percent rating, the veteran 
would have to show blood pressure predominantly higher than 
his current readings.

The RO assigned a 10 percent evaluation for the veteran's 
nonservice-connected residuals of a left foot fracture, in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5284, Foot 
injuries, other (2000).  A 10 percent disability evaluation 
is assigned where there is a moderate foot injury.  A 20 
percent rating is warranted when the injury is moderately 
severe.

At his physical examination, the veteran reported that he had 
fractured his left foot in 1990.  X-rays taken in connection 
with the veteran's examination revealed an old, healed 
oblique fracture at the distal aspect of the third toe 
metatarsal shaft.  The fracture had healed with near anatomic 
alignment.  No acute fracture or subluxation was seen.  Some 
vertically oriented linear sclerosis through the midportion 
of the calcaneus was noted that may relate to old trauma.  
Physical examination revealed some surgical scars on the left 
foot with dorsal angulation and deformity of the second 
metatarsal.  Otherwise, the foot was unremarkable.  In this 
case, a higher rating is not warranted as the veteran does 
not exhibit residuals that can be characterized as moderately 
severe.  The Board finds this disability is properly rated as 
10 percent disabling.

The RO assigned a 10 percent disability evaluation for the 
veteran's hiatal hernia condition, pursuant to 38 C.F.R. 
§ 4.115, Diagnostic Code 7346 (2000).  A 10 percent rating is 
assigned where two or more of the symptoms for the 30 percent 
evaluation of less severity, are exhibited.

A 30 percent disability evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The veteran reported to the VA examiner, at the time of his 
examination, that he had been diagnosed with at hiatal hernia 
and had been prescribed Prevacid for this condition.  Upon 
examination the veteran exhibited slight epigastric 
discomfort.

The Board finds that no more than a 10 percent evaluation is 
warranted for the veteran's hiatal hernia condition.  The 
veteran did not complain of any of the symptoms which would 
merit a higher disability rating.

The RO assigned a 0 percent disability rating for the 
veteran's condition claimed as tremors, pursuant to 38 C.F.R. 
§ 4.125, Diagnostic Code 8914, Epilepsy, psychomotor (2000).  
A 10 percent disability rating is assigned for this condition 
where there is a confirmed diagnosis of epilepsy with a 
history of seizures.

The VA physical examination found no neurological 
abnormalities.  The veteran's motor sensory and reflex 
functions were reported as normal.  In the psychiatric 
examination, the veteran picked up a telephone to show the 
examiner he was trembling, which the examiner noted was 
visible.  According to the examiner's notes, when the veteran 
initially picked up the phone he was not trembling, but told 
the examiner that "if he thinks real hard he would develop 
the tremor."  No symptomatology consistent with a 
neurological disorder was observed.

The Board concludes that the RO properly rated the veteran's 
claimed disability of tremors as 0 percent disabling.  There 
is no evidence of record that would support a compensable 
rating for this claim.

After rating each disability, the Board has determined that 
the proper combined disability rating is 50 percent.  
38 C.F.R. § 4.25 (2000).  In accordance with 38 C.F.R. § 4.17 
(2000), the disability evaluations must be compared with the 
minimum rating requirements for a total disability rating 
found in 38 C.F.R. § 4.16(a) (2000).  That regulation 
provides that total disability ratings may be assigned where 
there are two or more disabilities, provided that one 
disability is rated at 40 percent or more and there is 
sufficient additional disability to bring a combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  Because 
the combined rating in this case is only 50 percent, the 
requirements for a total rating based on the objective 
standard in the regulations are not met.  The Board 
concludes, therefore, that the veteran's claim for a 
permanent and total disability evaluation for pension 
purposes cannot be granted on this basis.
In compliance with the law, the regulations, and the rulings 
of the Court, the RO then considered whether it should refer 
the claim to the adjudication officer for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), as it 
is required to do pursuant to 38 C.F.R. § 4.17(b) for 
"veterans who fail to meet the percentage requirements 
[under § 4.16(a)] but who meet the basic entitlement criteria 
and are unemployable . . . ."  38 C.F.R. § 4.17(b) (2000).  
The RO decided that the evidence did not show that the 
veteran had disabilities, permanent in nature, that would 
preclude all forms of gainful employment.  In light of this 
determination, the RO decided that the claim did not warrant 
further referral for consideration on an extraschedular basis 
of a permanent and total disability rating for pension 
purposes.  For the reasons and bases that follow, the Board 
concludes that the RO's determination as to the veteran's 
unemployability was appropriate in this case.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§ 3.321(b)(2) (2000) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an 
extraschedular basis).  In this regard, the Board notes that 
the veteran is 55 years old, has completed one year of 
college, and has experience driving a tractor trailer and as 
a laborer.  The veteran reported that he does odd jobs when 
he can.  The evidence does not demonstrate that the veteran's 
disabilities are so severe or his educational level so 
deficient as to preclude all forms of gainful employment.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g. 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . .").  
The Board also notes that the descriptions of the veteran's 
disabilities in the medical examination reports neither 
provide an overall impression of a severely incapacitated 
individual nor reflect that the disorders which the RO rated 
were reasonably certain to continue at the same degree of 
impairment throughout the veteran's lifetime.  38 U.S.C.A. 
§ 1502 (West 1991 & Supp. 1999).

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  As such, the veteran's claim for a permanent 
total disability rating for pension purposes cannot be 
granted.


ORDER

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, including extraschedular 
consideration, is denied.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

A review of the veteran's service medical records show that 
in November 1966, the veteran was diagnosed as having an 
emotionally unstable personality, passive-aggressive type.  
This diagnosis was the result of a mental status examination 
which was precipitated by the veteran's numerous syncopal 
episodes.  On these occasions, the veteran complained of 
hyperventilation, passing out, nausea, vomiting and anxiety.  
The records reflect that the veteran reported that he began 
to experience these episodes in his early teens.  These 
episodes continued throughout the duration of the veteran's 
service and ultimately resulted in his discharge in January 
1967.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c) (2000).  
The law is clear that a personality disorder is not a 
disability for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. § 3.303(c), 4.9, 4.127 
(2000).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
aff'd, 110 F.3d 56 (Fed. Cir. 1997) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder is a valid 
exercise of the authority granted to the Secretary of 
Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

Although the veteran's in-service diagnosis was personality 
disorder, the post service medical records associated with 
the claims file shows the veteran's current diagnosis as 
general anxiety disorder (as opposed to a personality 
disorder).  These records are dated from December 1996 
through March 2000.  No opinion on the etiology of the 
veteran's condition is expressed.

The Board believes these records raise questions regarding 
the veteran's condition.  The records seem to suggest that 
the symptoms the veteran complained of in service may be 
related to his current psychiatric disability.  In view of 
this medical evidence, the Board feels additional development 
should be undertaken to explore any potential link between 
the veteran's current psychiatric disability and service, 
before it renders a determination.

As noted above, the most recent medical records regarding the 
veteran associated with the claims file are dated March 2000.  
In order for the RO to properly evaluate the veteran's claim, 
his updated medical records should be obtained and associated 
with the claims file.

After the foregoing development has been accomplished, the 
veteran should be scheduled for an examination, which should 
include a nexus opinion regarding any potential link between 
the veteran's current psychiatric disability and the symptoms 
he exhibited in service.  Thereafter, the claim should be re-
evaluated and a determination entered as to whether service 
connection is warranted.

Furthermore, as discussed supra, because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 
2.  The RO should obtain the necessary 
authorizations from the veteran to 
associate with the claims file copies of 
medical records pertaining to the veteran 
from March 2000 to date.

3.  Next, the veteran should be scheduled 
for a psychiatric examination.  The report 
from this examination should include an 
opinion as to the veteran's current 
diagnosis and the approximate date of the 
onset of this disorder.  If the examiner 
finds that a psychiatric disorder began 
prior to service, an opinion should be 
rendered as to whether it is at least as 
likely as not that (1) the psychiatric 
disorder increased in severity during 
service, and, (2) if so, whether such 
increase was beyond what the examiner 
considers to be a natural progression for 
the disorder.  If the examiner finds the 
onset of the disorder occurred after 
service, an opinion should be rendered as 
to whether it is at least as likely as not 
that symptoms exhibited by the veteran in 
service represented early symptoms of the 
veteran's current disorder.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasonings which form the basis of the 
opinions requested should be clearly set 
forth.  In the event that the examiner 
finds that the veteran does not have a 
psychiatric disorder, he or she should 
reconcile that conclusion with that of 
other physicians who may have differed 
with that opinion.  The claims folder and 
a copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation 
to the effect that this record review took 
place should be included in the 
examination report.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



